 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 WESTERN DISTRICT OF WASHINGTON
                                           AT TACOMA
 9

10       RUSSELL J. YOUNG,
                                                            CASE NO. 3:19-CV-6157-RJB-DWC
11                               Plaintiff,
                                                            ORDER RENOTING APPLICATION
12               v.                                         TO PROCEED IN FORMA PAUPERIS
13       KIRSTIE PUUMALA, et al.,

14                               Defendant.

15
             The District Court has referred Plaintiff’s pending Application to Proceed In Forma
16
     Pauperis (“IFP”) and Proposed Complaint to United States Magistrate Judge David W. Christel
17
     pursuant to Amended General Order 02-19.
18
             On December 2, 2019, Plaintiff Russell J. Young filed a civil complaint and, on
19
     December 16, 2019, Plaintiff filed a complete application to proceed in forma pauperis (“IFP”),
20
     that is, without paying the filing fee for a civil case. See Dkt. 1-1, 4.
21
             Standard for Granting Application for IFP. The district court may permit indigent
22
     litigants to proceed IFP upon completion of a proper affidavit of indigency. See 28 U.S.C. §
23

24

     ORDER RENOTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
 1 1915(a). However, the court has broad discretion in denying an application to proceed IFP.

 2 Weller v. Dickson, 314 F.2d 598 (9th Cir. 1963), cert. denied 375 U.S. 845 (1963).

 3          Plaintiff’s Application to Proceed IFP. Plaintiff states that he is unemployed and, over

 4 the last 12 months, has received $816.00 from disability, unemployment workers compensation

 5 or public assistance. Dkt. 4, p. 1. Plaintiff states he has $12.00 cash on hand and $53.00 in his

 6 bank accounts. Id. at p. 2. Plaintiff has no assets and spends $700.00 per month on living

 7 expenses. Id. He states he is on Social Security disability and cannot work. Id.

 8          Review of the Complaint. The Court has carefully reviewed the complaint in this

 9 matter. Because Plaintiff filed this complaint pro se, the Court has construed the pleadings

10 liberally and has afforded Plaintiff the benefit of any doubt. See Karim-Panahi v. Los Angeles

11 Police Dep't, 839 F.2d 621, 623 (9th Cir.1988).

12          In the proposed complaint, Plaintiff alleges violations of his civil rights under 42 U.S.C. §

13 1983. Dkt. 1-1. To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must show: (1) he

14 suffered a violation of rights protected by the Constitution or created by federal statute, and (2)

15 the violation was proximately caused by a person acting under color of state law. See Crumpton

16 v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991).

17          Here, while difficult to decipher, Plaintiff states he pled guilty to one count of child

18 molestation in 1992. Dkt. 1-1, p. 4. Plaintiff contends Defendants Kristie Puumala, Misty

19 Allison, Ryan Jurvakain, and Alfred “Art” Bennett provided false information regarding the

20 alleged crimes. Id. Plaintiff requests the Cowlitz County District Attorney Ryan Jurvakain

21 declare that Plaintiff is innocent and exonerate Plaintiff of the crimes on his record. Id. at p. 5.

22 He also requests damages in the amount of $50,000,000.00.

23

24

     ORDER RENOTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 2
 1          Sua Sponte Dismissal – Standard on Rule 12 (b). Pursuant to Fed. R. Civ. P. 12 (b), a

 2 case may be dismissed for “(1) lack of subject matter jurisdiction; (2) lack of personal

 3 jurisdiction; (3) improper venue; (4) insufficient process; (5) insufficient service of process; (6)

 4 failure to state a claim upon which relief can be granted; and (7) failure to join a party under

 5 Rule 19.” Under Fed. R. Civ. P. 12 (b)(6), a federal court may dismiss a case sua sponte when it

 6 is clear that the plaintiff has not stated a claim upon which relief may be granted. See Omar v.

 7 Sea-Land Serv., Inc., 813 F.2d 986, 991 (9th Cir.1987) (“A trial court may dismiss a claim sua

 8 sponte under Fed. R. Civ. P. 12 (b)(6). Such a dismissal may be made without notice where the

 9 claimant cannot possibly win relief.”). See also Mallard v. United States Dist. Court, 490 U.S.

10 296, 307-08 (1989) (there is little doubt a federal court would have the power to dismiss

11 frivolous complaint sua sponte, even in absence of an express statutory provision). A complaint

12 is frivolous when it has no arguable basis in law or fact. Franklin v. Murphy, 745 F.2d 1221,

13 1228 (9th Cir. 1984).

14          Analysis of Plaintiff’s Claims. The allegations in the proposed complaint focus on

15 Plaintiff’s allegedly unlawful incarceration. See Dkt. 1-1. The Court finds Plaintiff’s convictions

16 would be invalidated if he were to prove the allegations in the proposed complaint. Thus, the Court

17 finds Plaintiff’s claims are barred by Heck v. Humphrey, 512 U.S 477 (1994).

18          A plaintiff may only recover damages under § 1983 for allegedly unconstitutional

19 imprisonment, or for any other harm caused by actions whose unlawfulness would render the

20 imprisonment invalid, if he can prove the conviction or other basis for confinement has been

21 reversed on direct appeal, expunged by executive order, declared invalid by a state tribunal

22 authorized to make such a determination, or called into question by a federal court’s issuance of a

23 writ of habeas corpus. Heck, 512 U.S. at 486-87. A “§ 1983 action is barred (absent prior

24

     ORDER RENOTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 3
 1 invalidation) –no matter the relief sought (damages or equitable relief), no matter the target of his

 2 suit (state conduct leading to the conviction or internal prison proceedings) –if success in that

 3 action would necessarily demonstrate the invalidity of confinement or its duration.” Wilkinson v.

 4 Dotson, 544 U.S. 74, 81-82 (2005) (emphasis in original).

 5          Plaintiff alleges Defendants were involved in “the unlawful reporting, court filing, and trial

 6 of [Plaintiff].” Dkt. 1-1, p. 4. Plaintiff states Defendants have knowledge of information that is

 7 exculpatory. Id. If Plaintiff proves the allegations in the proposed complaint, it would be grounds

 8 for invalidation of his underlying conviction. For example, if Plaintiff proves exculpatory evidence

 9 was not provided to his trial counsel, it is possible his plea could be found to be involuntary. This

10 could invalidate the conviction.

11          As Plaintiff’s allegations amount to an attack on the constitutional validity of his

12 underlying convictions, the proposed complaint may not be maintained under § 1983 unless

13 Plaintiff can show the convictions have been invalidated. See Heck, 512 U.S. at 486-87; Ramirez v.

14 Galaza, 334 F.3d 850, 855-56 (9th Cir. 2003). Plaintiff does not allege his convictions have been

15 reversed on direct appeal, expunged by executive order, declared invalid by a state tribunal

16 authorized to make such determination, or called into question by a federal court’s issuance of a

17 writ of habeas corpus. As Plaintiff’s current convictions have not been reversed and as the validity

18 of the convictions would be called into question if Plaintiff were to prove the facts of this case, his

19 claims are barred by Heck. Therefore, Plaintiff must show cause why this case should not be

20 dismissed as Heck barred.

21          Furthermore, the events giving rise to the allegations in the proposed complaint occurred

22 in July of 1992. Dkt. 1-1, p. 4. A complaint must be timely filed. The Civil Rights Act, § 1983,

23 contains no statute of limitations. “Thus, the federal courts [] apply the applicable period of

24

     ORDER RENOTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 4
 1 limitations under state law for the jurisdiction in which the claim arose.” Rose v. Rinaldi, 654

 2 F.2d 546, 547 (9th Cir. 1981). In Rose, the Ninth Circuit determined the three year limitations

 3 period identified in Revised Code of Washington 4.16.080(2) is the applicable statute of

 4 limitations for § 1983 cases in Washington. 654 F.2d at 547; see R.C.W. § 4.16.080(2).

 5          The Court also applies the forum state’s law regarding equitable tolling for actions

 6 arising under § 1983. Jones v. Blanas, 393 F.3d 918, 927 (9th Cir. 2004). In Washington, courts

 7 permit equitable tolling “when justice requires.” Millay v. Cam, 135 Wash.2d 193, 206 (1998).

 8 “The predicates for equitable tolling are bad faith, deception, or false assurances by the

 9 defendant and the exercise of diligence by the plaintiff.” Id. Courts “typically permit equitable

10 tolling to occur only sparingly, and should not extend it to a garden variety claim of excusable

11 neglect.” State v. Robinson, 104 Wash.App. 657, 667 (2001) (internal quotations omitted).

12 Washington State also allows for a tolling period when a person is imprisoned on a criminal

13 charge prior to sentencing. See R.C.W. § 4.16.190; see also Williams v. Holevinski, 2006 WL

14 216705, *2 (E.D. Wash. July 31, 2006).

15          Although the statute of limitations is an affirmative defense which normally may not be

16 raised by the Court sua sponte, it may be grounds for sua sponte dismissal of an IFP complaint

17 where the defense is complete and obvious from the face of the pleadings or the Court’s own

18 records. See Franklin v. Murphy, 745 F.2d 1221, 1228–30 (9th Cir. 1984).

19          From the allegations contained in the proposed complaint, Plaintiff had actual notice of

20 the facts related to the claims alleged in the proposed complaint on July 2, 1992. See Dkt. 1-1;

21 Kimes v. Stone, 84 F.3d 1121, 1128 (9th Cir. 1996) (a claim accrues when the plaintiff knows or

22 has reason to know of the injury which is the basis of the action). The time for filing a lawsuit

23 expired on July 2, 1995, three years after Plaintiff’s constitutional rights were allegedly violated.

24

     ORDER RENOTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 5
 1 See Dkt. 1-1. Plaintiff initiated this lawsuit on December 2, 2019, more than twenty-four years

 2 after the statute of limitations expired. See Dkt. 1. Plaintiff has not shown statutory or equitable

 3 tolling is applicable in this case. See Dkt. 1-1. Therefore, Plaintiff must show cause why the

 4 proposed complaint should not be dismissed because it is untimley.

 5          The Court also notes several named Defendants do not appear to be state actors and,

 6 therefore, cannot be liable under § 1983. Thus, if Plaintiff files an amended complaint, he must

 7 clearly identify the named defendants and how each defendant is a state actor acting under color

 8 of state law.

 9          Leave to Amend. Unless it is absolutely clear that no amendment can cure the defect, a

10 pro se litigant is entitled to notice of the complaint’s deficiencies and an opportunity to amend

11 prior to dismissal of the action. See Lucas v. Dep't of Corr., 66 F.3d 245, 248 (9th Cir.1995).

12          While it appears any attempt by Plaintiff to amend the proposed complaint would be

13 futile, in an abundance of caution, the Court finds Plaintiff should be afforded an opportunity to

14 amend his proposed complaint to try to state a claim under § 1983. Plaintiff’s proposed amended

15 complaint, if any, should be filed on or before February 28, 2020.

16          Decision on Application to Proceed IFP. A district court may deny leave to proceed in

17 forma pauperis at the outset if it appears from the face of the proposed complaint that the action

18 is frivolous or without merit. Minetti v. Port of Seattle, 152 F.3d 1113 (9th Cir. 1998), quoting

19 Tripati v. First Nat'l Bank & Trust, 821 F. 2d 1368, 1370 (9th Cir. 1987).

20          Based upon the above analysis of the deficiencies in the proposed complaint, the Court

21 finds it appropriate to re-note Plaintiff’s application to proceed IFP (Dkt. 4) to February 28,

22 2020.

23

24

     ORDER RENOTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 6
 1          Accordingly, it is hereby ORDERED that:

 2      •   Plaintiff’s application to proceed in forma pauperis (Dkt. 1) is RENOTED to

 3          FEBRUARY 28, 2020; and

 4      •   Plaintiff’s proposed amended complaint, if any, IS DUE on or before FEBRUARY 28,

 5          2020.

 6          Dated this 24th day of January, 2020.


                                                      A
 7

 8
                                                      David W. Christel
 9                                                    United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER RENOTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 7
